Plaintiffs claim that they entered into an agreement with defendant, through an officer at Malmstrom *1010Air Force Base, Montana, relating to the re-establishment of a publication of interest to personnel at the Base, it being agreed that any losses sustained by plaintiffs exceeding the amount of advertising revenue were to be subsidized from nonappropriated funds of the Central Base Funds Account at Malmstrom Air Force Base. Plaintiffs seek to recover $3,332.99 plus interest and litigation costs. Defendant contends that the Central Base Funds Account does not constitute the type of nonappropriated funds falling within the purview of 28 U.S.C. § 1491 (1970), as amended by Pub. L. 91-350. This case comes before the court on defendant’s motion to dismiss the petition. Upon consideration thereof, together with the opposition thereto, without oral argument, the court concludes on the basis of the decisions in Kyer v. United States, 177 Ct. Cl. 747, 369 F. 2d 714 (1966), cert. denied, 387 U.S. 929 (1967); Swiff-Train Co. v. United States, 443 F. 2d 1140 (5th Cir. 1971); and Butkievich v. Offutt Air Force Base Officers Open Mess, Civil 71-0-323 (D. Neb. 1971) (unreported), that plaintiffs are not entitled to recover. On October 20, 1972, by order, the court granted defendant’s motion and dismissed the petition.